Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 35 USC 101, Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. 
	The applicant contends
Claims 1-9 are rejected under 35 U.S.C. §101 as being directed to non- statutory subject matter. In particular, the Office Action asserts that the claim language is "merely directed towards a mental process to strike up conversations or determine to speak (Page 3 of the Office Action). 
Applicant respectfully disagrees with the rejection of claims 1-9. For example, amended claim 1 recites the following: 

counting a number of times the speech operation has been performed, with the person to be spoken to being the participant having the highest activity level among the participants, and 
when the number of times is higher than a third threshold, causing the voice output device to output a voice indicating certain speech contents; and 
when the second activity level is equal to or higher than the first threshold, determining a participant having the lowest activity level among the participants as a person to be spoken to in the speech operation.
 
The above-noted features clarify the claim features are not merely a mental process. The above-noted amended claim features relate to e.g., advantages described effort referred in paragraph [0134] "the activity levels among the participants are made uniform, and the quality of discussions can be increased". As such, the amended claims integrate the judicial exception into a practical application and include additional elements that are sufficient to amount to significantly more than the judicial exception. 
In view of the above, amended claim 1 and other claims are believed to be directed toward statutory subject matter. However, Applicant is willing to consider any requests by the Examiner regarding the above. 

	The examiner disagrees. The applicant points to the highlighted portion of the limitation (above) as indicating significantly more than the judicial exception and integration the abstract idea into practical application. The applicant’s arguments does not provide arguments and/or reasoning as to why such recited limitation (as highlighted) indicates integrating the abstract idea into practical application and 
The applicant’s remarks points to paragraph 134 to indicate advantages of the claimed features, specifically the highlighted limitations above. Paragraph 134 discloses 
“In the processes illustrated in FIGS. 9 through 11 described above, in a case where the short-term activity level of the conference is lower than the threshold TH11, and the long-term activity level of the conference is equal to or10 higher than the threshold TH12, a speech operation is performed in step S25, to prompt the participant having the lowest long-term activity level to speak. Thus, the activity levels among the participants are made uniform, and the quality of discussions can be increased.”

Such paragraph merely indicates the claimed recited limitations is directed towards determining the activity levels amongst participates of a conference or discussion or group conversation or party, which can be performed by a human, in order to increase the liveliness by striking up a conversation with a participant in the gathering. Paragraphs 43-48 describes the apparatus that performs the claimed recited limitations as shown in Fig. 2. Paragraph 44 discloses 
“The robot 100 has a voice output function, is disposed at the side of a conference, and performs a speech operation to support the progress of the conference. In the example illustrated in Fig. 2, the conference is held with a conference moderator 60 and participants 61 through 66 sitting around a conference table 50, and the robot 100 is set near the conference table 50. With such arrangement, the robot 100 can speak as if it were a moderator or a participant, and the strangeness that the conference moderator 60 and the participants 61 through 66 feel when the robot 100 speaks is reduced, so that a natural speech operation can be performed.” 

The highlighted portions of such paragraph indicates that the robot acts as a person or moderator or participant in order to support the progress of the conference, which indicates the apparatus is merely a generic device or computer that performs the abstract idea and the recited claimed language is can be performed by a human. This indicates the recited claimed language is merely directed towards an abstract idea in the form mental process, where a human can perform the recited limitations in order to initiate conversation and liven the atmosphere.
Due to the lack of further reasoning and/or arguments, the examiner believes the interpretation of the recited claimed language in light of the specification indicates the independent claims 1,9 are ineligible. 
	Claims 2-9 are dependent on respective independent claim. Such claims, as indicated in the office action, further limit the abstract idea, but fails to recited language that integrates the abstract idea into practical application and/or significantly more than the judicial exception. A copy of the rejection is found below.
Regarding 35 USC 103, Applicant’s arguments, see applicant’s remarks, filed 1/20/22, with respect to claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-2,4-9 has been withdrawn. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Practical Application


Claims 5-7 are dependent on claim 1 and recite language further limiting the mental process. Hence such claims are merely directed towards the judicial exception. Such claims are ineligible. 
Claim 8 recites similar language as the body of claim 1. Such language is discussed in the claim 1. Claim 8 also recites “A speaker direction determination device comprising: a memory; and a processor coupled to the memory and the processor configured to: …” perform an abstract idea in the form of a mental process. Such language is merely recites a generic computer performing a mental process. Per MPEP 2106.04(a)(2) III. Mental Processes(C)(1): Performing a mental process on a generic computer, merely reciting language of a generic processor or computer performing or executing a mental process does not deviate the claim from the judicial exception: abstract idea in the form of a mental process.  The limitations “store the respective 
Claim 9 recites similar language as the body of claim 1. Such language is discussed in the claim 1. Claim 9 also recites “A control method executed by a computer, the control method comprising: …” the steps of an abstract idea in the form of a mental process. Such language is merely recites a generic computer performing a mental process. Per MPEP 2106.04(a)(2) III. Mental Processes(C)(1): Performing a mental process on a generic computer, merely reciting language of a generic processor or computer performing or executing a mental process does not deviate the claim from the judicial exception: abstract idea in the form of a mental process.  The limitations “storing the respective activity levels …; ... the first activity level … stored in the memory; and … the second activity level … stored in the memory” are merely directed towards a generic computer or generic device, such as storage, which indicate implementation of the abstract idea to instructions implemented by a generic computer. There are no additional recitation that integrates the judicial exception into a practical application because the language is directed applying the mental process to determine participant(s) to start a conversation. Hence, claim 9 is ineligible.

Significantly More

Claims 5-7 recites language further limits the abstract idea in the form of a mental process, but does not include language integrating the abstract idea in the form of a mental process into a practical application nor language indicating significantly more than the judicial exception.
Claim 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of a mental process without significantly more. The claim(s) recite(s) language pertaining to assessing a crowd or a plurality of participants or individuals activity level or having a conversation or interacting or performing an action and determining participant(s) one can have a conversation with depending on the activity level of the participant(s). The claimed language recites langue such as “calculating an activity level for each of a plurality of participants in a conference; determining to cause a voice output device to perform speech operation to 
Claim 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of a mental process without significantly more. The claim(s) recite(s) language pertaining to assessing a crowd or a plurality of participants or individuals activity level or having a conversation or interacting or performing an action and determining participant(s) one can have a conversation with depending on the activity level of the participant(s). The claimed language recites langue such as “calculating an activity level for each of a plurality of participants in a conference; determining to cause a voice output device to perform speech operation to one of the participants …; when having determined to cause the voice output device to perform the speech operation, when second activity level of the entire conference during a second period until a time that is earlier than the current time by a second time longer than the first time is lower than a first threshold, the second activity level being calculated based on the respective activity levels of the participants stored in memory, determining a participant having the highest activity level among the participants as a person to be spoken to in the speech operation from among the participants, and counting a number of times …, and when the number of times is higher than a third threshold, …; and when the second activity level is equal or higher than the first threshold, ….” Such language is merely directed towards a mental process that can be performed by a human mind to strike up conversations or determine who to speak to.  This judicial exception is not integrated into a practical application because the language is directed applying the mental process to determine participant(s) to start a conversation. The claim(s) does/do not include additional elements that are sufficient to 

Allowable Subject Matter
Claims 1,5-9 are allowed over prior art. Note: All rejections and/or objections must be overcome prior to placing the case in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyake et al (US Publication No.: 20210110844) discloses a communication device analyzing communication carried out among a plurality of participants. A presenter may be notified of a value of a mental state index (interest level, agreement 
Zimmerman (US Publication No.: 20190260875) discloses monitoring communication between an agent and a customer and provides visual tools to depict the emotional state and call quality of the conversation. 
McKenzie et al (US Publication No.: 20190198016) discloses a robot conversing with a human (Fig. 1). Fig. 3 discloses a dialog between a user on the left and a conversational device or robot on the right. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/Primary Examiner, Art Unit 2655